473




              OFFICE           OF THE AlTORNEY                    GENERAL           OF TEXAS
                                                        AUSTIN




Honorable         lf.    L.    Edwarda
cmulty     Atforn47
viotorla      County
viiotoria
       , Tore8




           By your Iotter OS !3                                                    39, you rrqurrt Of
thin DeperSaent  an 0                                                              7 oi arrtaln amateur
rodeo 4xhlbLtion8, a                                                               8 in    your      oouatf,         to
the 044upatlon tax 1                                                           on8 b7 Seation 31,
Arti    7047, Vernon**                                                                Snaanpoh a8 the
proper     anrw4x         to   yo                                                         eOt    a4m4r         in    whleh
thlr rod.0 lrhlblti                                                            4    fu117 rrolp          70~        i4tt4r
tn thir oonneationr
                                                                                           ror 84r4rai


                                                                                          r8    r404iY4        110
                                          r for their p4riom4nc4a,other than
                                            IO other words, thsse rodwm are
                                              t     Of    th4    pSrfMT44r8.              U8U411y,        (t
                                              18        o,harerdthe publlo, rengirQ froa
                                              it4        04litS, vhloh aOn  i8 U84& fOT



         rrorltrd    by en7 indirldu41, nor.i8 the rod40 put on iOr
         the personal profit of an7 individual. It 18 sinller 80
         a free-for-all    barbsoue for -alal p\trW348* vb4r4 th4
         publio         OOntTibUt68      80       -Oh       to   defray    th0       4Xp4ll8S8,
           *Please adrlse un for the benefit of the 'laxCol-
      leotor, of this County, if these rodeo8 em sub cot to a
      oaoupstioa tax undar S;setion31, Artlole 7047, h840
      ClVll :itatut48.
           *I have bean uaable to iiad my Oa468, dlreotly la
      p&It, but ba8in~ XI7OpinlOa OU ~7 pOT8WNi).kXiOWl4ag4Of
      thooe oxhlbltloas,  sad the cuatoa in tble oouaty, f kte
      heretofore omlly   edvlssd the Tax Colleotor that these
      rodeo8 wore not subject to 8n Oauupation tex, bmrlng
      la mla4 'thetnon4 of tbeas perfozmezs are~protes8loael8,
      an4 ell perform without pay, aa the same being more or
      ldsa in the nature OS so0181 ~athsrfags.*
          The tar 14~7 Ganderooanl4eratloa here, Seotioa 31, nrtlole
7047, Vernon*8 &notated Cl~ll Statute8, proviae8,as follow8:
                  .- Proa svery~rculaoexhibition
           'HtPl~OE                               hherela broaabo
      bg8tlng, rou&$ riding, eQuastr&an, aorobetio feeWand
      roping eonte8t8 are parforms or exblblted for~uhloh
      anL'a4ml88iontee 18 aherged or m0elve4, a tax or Tan
      Dollar8 ($10.00) for each day ozpart thereof 8Ueh rodeo
      i8 held or exhibited. .This 8heU not apply to rodeos
      orineeby prlvata la4lrl4uale ana used on17 for training
      purpose8; o? in coaaeotlon with agrloulture faire an4
      exhlbltlola."
          Se have been Uaable;afi 700 atats you were. to iind aa7 '.
euthoritle8 ln Toi    or other ~or~sdio.tionn, tmariag dbwotly apon
the qocstlon preeeated, aad we are aaoordlngly relegated to the bare
text ot the astatute for the oorreat aa8wer to your quertioa.
            It appesrs rmm your raotuel statement, herainabore eat
 out * t&at e Sa    v4ml88loa tee 18 oharged the publio, rUrgin& from
 ten Gents to twenty-fire eeate, uhloh fee or gate charge is U84d for
 defraying the expeasee tnoldent to holdi= the rodeo. At ilr8t flew,
 an4 ooaeiderlag only the strlot let+terot the taxla& 8tetUta       above
 quoted, It would seenithat this ltb a ~4 8io ac h a r g e
                                                         would ma4er the
 468orlbed Tad00 oxblbltlon 8ub)eOt t0 the tax. Wader this appTO&IOb
 to tbe qieatloa,  the loot that, 88 polatsd out by you, #iiS ad&%SsiOn
 charge doe8 not go to earloh any individual      but r&her    18 wed for
 providing prism an4 paylng sxpeaser laofdrnt totthe exhibition,
 would not take thl8 pertiouler exhlbltloa out of the operation ot the
 statute& bewsuoe,oald atetute 4008 not provide       that an adrmia8iOafee
.muat be ahPTge4 or raesired for pSTiIoift&ng purp+NIeobut m&e8
 the E4T4 charging or TeOei'ringO? en adni88fOn fee a OondttbI Ot
 texabilityL
Bon. Ic.L. Edwards, Fags 3


          &wsrer, weedo not believe suoh a oonclu8loa, besed
upon the naked lettar of the statute, would be in eooor4eaoe
yith eatebliehed eaaon8 of statutory ooa8tructlon or effor4
the re8ult aonteaplated by the Legislature. The que8tioa pre-
84Rted 18 purely on4 Of statutory wnlstruation, emI la ape
PrOaching it, ~4 should bs guide4 by the peramount rule that
yi,bt;;tentof the lawmakers ahould be asaertalns4 aad 4ff44-
      .  This Nle eppli88 to etstUte8 generally, but hare w4
heoe e teX mesure, end we must be governe4, additionally, by
a rU14 Of particular epplioation to the effect thet tex 8tet-
Ut48 are to be oon8trued in favor of the toxpeysr en4 egeimt
the State or other taxing authority.
          Guided an4 assisted by these ~le8, we oea only reaoh
the aonolueloa that the Legislature did not, by the enactmeat
Of Section 31, Article 7047, Vernon'8 Aanoteted Civil Stetutee,
intend to levy en oooupatlon tar upon a rodeo conducted a8 out-
llned.ln your letter, but intended rather to ler~ suoh tax upon
rodeo exhibitions cOnducta with e ylew to prorlt, or a8 the
bUeia488 or OOCu9atioa of the ov?3er8or sponeors of euch exhlb-
Iit1on.
          This ooaolueioa is Impelled by ea exemiaetfoa of Art-
1010 7047, Vsraonvs Annotated 01~11 Stetutbs, In its entirety.
Thi8 artiole embraoee come forty or mOre SUbdiri8iOR8, saoh con-
aaraiag a certain oooupetion or buetiess d48igned to be brought
within the hot. Section 31, under oonsI4eretIon here, is one
of these and should not, in ooaetrulag same, be llfte4 out of the
tax etatuts of whloh it Is a pert, but should be ooarIdrre4 in con-
aectlon with the beginning of Article 70&7, Veraon~8 Annotated
Civil 8tatutes, which reads as follows:
          -here ahall be levied oa aad oolleotsd fl?Oxievery
     person, firm, 003ppenyor esaooIatIon of persOa8, pUr8U-
     lag any of tk oconpatloas aem44 la the follOwlaR sum-
     bered subdlrl8loa8 0r thle~artiole, an annual ooeupa-
     tlon tax, which 8hell be paid annually la advance 4x-
     Oept where herein otherwise provided, on every such Oc-
     cupation or separate establishment as f01lows:~ (Uadar-
     scoring ours)
          mu8 ~4 844 that Art1014 7067, VeTROa'fJAnnotate4
civil Statutes, letlee a tex upoa~oertaln name4 oooupatloa8.
Our courts have defined Woooupatloa,n a6 the term ie use4 b
statutes relating to occupatloael taxes, to nf~,(111
                                                 yocetion,
celling or trade; the buelaem la which oue eWaSe8 to make
e living or obtain wealth, profit being an eellsatieleleaeat.
27 Tax. Sur. p. 896 (Licensee 540. 50); State t. Austin Club,
89 Tax. 20, 33 6. w. 113, 30 L, R. A. 500; Stanford VII. Stata,
16 TAX. App. 331; She4 Y. State, 70 CTim. R8P. 10, 155 8. v*
~524;LOW v. State, 31.Crti. Rep. 1.69,20 8. W- 9781 WQlhe@
V. Stats, 23.~6~. Ap9. 499; 5 8. 1. 136.
ma.   @. L. mawmb , Page 4



           It would do violence not only to the authorities but to
common sense to say that e rodao, aonduotcd by 1ooal amateurs for
the ammal edltloatlon and amuaemtmt of friends and neighbors, and
with no consideration mvlag to the perfomers eroapt love of the
sport, a raw apills, and a posnlble prim, is an Woooupatloa,a nub-
jeot to taxation within the splrlt and meaning of Artiole 7047, Var-
0~8'8 &BOtatea   c1Vil %atUtes.   You Jmre oorrcotly adrirea your tax
collcotor that the dosorlbed rodeo la not subjeat to this tax.
                                        Tour8 very truly
                                    ATTOBXXYGH;ERALOP   TXhS




                                .